DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the key of claim 7 must be shown or the feature canceled from the claim(s).  No new matter should be entered.  The drawings are also objected to because the handle does not include a reference number.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon [US 6,884,949].
In regard to claim 1, Yoon discloses [in Figs. 7-10] an apparatus for retracting and extending a main body [140] of a circuit breaker [Fig. 7], the apparatus comprising: a conveying module [10] for retracting or extending the main body into or from a distribution box of the circuit breaker; a lever module including a lever [52] selectively switching between a first state and a second state, wherein the lever module allows movement of the conveying module when the lever is in the first state, and disallows 
In regard to claims 2-4, Yoon discloses [in Figs. 7-10] the apparatus of claim 1, wherein the conveying module includes: a handle receiving portion [34] receiving a predetermined handle [25]; a conveying screw [23] configured to rotate together with rotation of the handle inserted into the handle receiving portion; and a conveying base [11] receiving the main body thereon, wherein the conveying base retracts or extends into or from the distribution box as the conveying screw rotates, wherein the lever module includes: an insert [44] configured to rotate by an external force applied to the lever; and a slidable block [41] configured to switch between a movable state and a fixed state based on rotation of the insert, and wherein the lever module further includes a latch unit [45a] coupled to the insert and rotating together with the rotation of the insert, wherein when the lever is in the second state, the latch unit urges the slidable block such that the slidable block is in contact with the conveying screw, wherein when the lever is in the first state, the latch unit is spaced from the slidable block such that the slidable block moves to be spaced apart from the conveying screw.  
In regard to claims 5 and 6, Yoon discloses [in Figs. 7-10] the apparatus of claim 1, wherein when the external force is applied to the lever, the lever rotates in one direction to switch to the first state, wherein when the external force is removed from the lever, the lever returns to an original position thereof to switch to the second state, wherein the interlock module includes an interlock pin [46e] configured to contact the lever to prevent the rotation of the lever.  

In regard to claim 8, Yoon discloses [in Figs. 7-12] the apparatus of claim 6, wherein the interlock pin includes a supporter [46b] protruding from the interlock pin, the interlock pin is disposed between the supporter and the lever, wherein the supporter is in contact with an adjacent wall of the circuit breaker.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krom et al. [US 5,036,427], Smith et al. [US 6,066,814] and Kim et al. [US 8,395,064] disclose similar interlock modules of drawout circuit breakers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833